EPITOMIZED OPINION
Where defendant was convicted of manslaughter resulting frqm alleged careless driving, of automobile, held not to be error to refuse to introduce in evidence an ordinance describing a closely built up section on the theory that the ordinance did not include the spot where the fatality occurred, it being a question of fact whether or not a place is closely built up.
Nor is it error for the court to fail to instruct as to contributory negligence of the deceased, before argument, since contributory negligence is not an element in a criminal prosecution.
Opinion by
VICKERY, J.
SULLIVAN, P. J. concurs.
LEVINE, J. dissents.